Case: 10-10553 Document: 00511341871 Page: 1 Date Filed: 01/06/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                     Fifth Circuit

                                                                   FILED
                                                                  January 6, 2011
                                 No. 10-10553                     Lyle W. Cayce
                                                                       Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff - Appellee
v.

SAADIQ IBN SHABAZZ, also known as Damion Ray Johnson,

                                           Defendant - Appellant




                 Appeal from the United States District Court
                      for the Northern District of Texas


Before KING, STEWART, and OWEN, Circuit Judges.
KING, Circuit Judge:
      Defendant-Appellant Saadiq Ibn Shabazz challenges a sentence of 12
months’ imprisonment for violating the conditions of his supervised release.
Shabazz had previously served 24 months in prison for violating the conditions
of a prior term of supervised release for the same offense. He argues that he
could not be sentenced to any additional revocation imprisonment because 18
U.S.C. § 3583(e)(3) caps the aggregate amount of revocation imprisonment for
his offense at two years’ imprisonment. We hold that § 3583(e)(3) does not
require aggregation of imprisonment imposed upon revocation of supervised
release and affirm the district court’s revocation sentence.
    Case: 10-10553 Document: 00511341871 Page: 2 Date Filed: 01/06/2011



                                  No. 10-10553

             I. FACTUAL & PROCEDURAL BACKGROUND
      On May 11, 2005, Saadiq Ibn Shabazz pleaded guilty to one count of
conspiracy to utter and possess counterfeit securities, which is a Class D felony.
See 18 U.S.C. §§ 371, 3559(a)(4).      Shabazz was sentenced to 21 months’
imprisonment and two years’ supervised release.           Shabazz violated the
conditions of his first term of supervised release and it was revoked by the
district court. The district court sentenced Shabazz to 24 months’ imprisonment
and one year’s supervised release as a revocation sentence.
      Shabazz violated the conditions of his second term of supervised release,
and it was again revoked by the district court. At the revocation hearing,
Shabazz argued that he could not be sentenced to any additional revocation
imprisonment, because 18 U.S.C. § 3583(e)(3) capped the aggregate amount of
revocation imprisonment at two years for a Class D felony. The district court
rejected this argument and sentenced Shabazz to 24 months’ imprisonment and
no supervised release as a revocation sentence. Shabazz timely appealed.
                        II. STANDARD OF REVIEW
      We review de novo whether Shabazz received a sentence in excess of the
statutory maximum. See United States v. Vera, 542 F.3d 457, 459 (5th Cir. 2008)
(quoting United States v. Sais, 227 F.3d 244, 246 (5th Cir. 2000)).
                                III. ANALYSIS
A. Interpretation of § 3583(e)(3)
      Under § 3583, a sentencing court may impose a term of supervised release
following the defendant’s imprisonment as part of the sentence. 18 U.S.C.
§ 3583(a). If a district court later finds by a preponderance of the evidence that
a defendant has violated a condition of supervised release, that court may
      revoke a term of supervised release, and require the defendant to
      serve in prison all or part of the term of supervised release
      authorized by statute for the offense that resulted in such term of
      supervised release without credit for time previously served on

                                        2
     Case: 10-10553 Document: 00511341871 Page: 3 Date Filed: 01/06/2011



                                       No. 10-10553

       postrelease supervision . . . except that a defendant whose term is
       revoked under this paragraph may not be required to serve on any
       such revocation more than 5 years in prison if the offense that
       resulted in the term of supervised release is a class A felony, more
       than 3 years in prison if such offense is a class B felony, more than
       2 years in prison if such offense is a class C or D felony, or more
       than one year in any other case . . . .
§ 3583(e)(3). In addition to revoking the defendant’s supervised release and
imprisoning the defendant, the district court
       may include a requirement that the defendant be placed on a term
       of supervised release after imprisonment. The length of such a term
       of supervised release shall not exceed the term of supervised release
       authorized by statute for the offense that resulted in the original
       term of supervised release, less any term of imprisonment that was
       imposed upon revocation of supervised release.
§ 3583(h).
       According to Shabazz, the word “any” in the phrase “on any such
revocation” refers to all revocations of supervised release, and thus imposes an
aggregate cap on the amount of revocation imprisonment a defendant can
receive. We disagree and conclude that this language limits only the amount of
revocation imprisonment the revoking court may impose each time it revokes a
defendant’s supervised release.1
       When interpreting a statute, we are bound to “follow the plain and
unambiguous meaning of the statutory language.” United States v. Kay, 359
F.3d 738, 742 (5th Cir. 2004) (citation and internal quotation marks omitted).


       1
         In United States v. Hampton, No. 10-10035 (5th Cir. Jan. 6, 2011), we decided a
similar issue: whether the language at the beginning of § 3583(e)(3) allowing the district court
to sentence a defendant to “all or part of the term of supervised release authorized by statute
for the offense that resulted in such term of supervised release” caps the aggregate amount
of revocation imprisonment at the amount of supervised release authorized for the offense by
§ 3583(b). We concluded, as we do here, that § 3583(e)(3) does not impose any limit on the
aggregate amount of revocation imprisonment. Id., slip op. at 6. We did not address the issue
posed in this case in Hampton because the defendant in Hampton conceded that the language
at the end of § 3583(e)(3) did not act as an aggregate limit on the amount of revocation
imprisonment. See id. at 5–6.

                                               3
    Case: 10-10553 Document: 00511341871 Page: 4 Date Filed: 01/06/2011



                                  No. 10-10553

Terms not defined in the statute itself should be given their “ordinary and
natural meaning” and should be interpreted according to the “overall policies
and objectives of the statute.”    Id. (citation and internal quotation marks
omitted).
      Shabazz argues that her reading of the phrase “on any such revocation”
is proper because the word “any” may mean “all” when “any” refers to a quantity.
See, e.g., M ERRIAM-W EBSTER’S C OLLEGIATE D ICTIONARY, 53 (10th ed. 2002). In
its statutory context, however, the word “any” plainly does not refer to the
quantity of revocation imprisonment, but rather refers to the act of revoking
supervised release. The inclusion of the word “such” after “any” demonstrates
that the language at the end of § 3583(e)(3) refers to an individual revocation.
Therefore, the ordinary meaning of the phrase “on any such revocation” at the
end of § 3583(e)(3) refers to each discrete revocation of supervised release, not
to the aggregate amount of the defendant’s revocation imprisonment.
      Nevertheless, Shabazz argues that this court’s prior opinion in Vera
requires us to read the phrase “on any such revocation” at the end of § 3583(e)(3)
as a reference to all prior terms of revocation imprisonment. Vera held that
“under § 3583(h) the maximum allowable supervised release following multiple
revocations must be reduced by the aggregate length of any terms of
imprisonment that have been imposed upon revocation.”           542 F.3d at 462
(internal citation and quotation marks omitted). The Vera court interpreted the
word “any” in the phrase “less any term of imprisonment that was imposed upon
revocation of supervised release” in § 3583(h) as referring to all terms of
imprisonment imposed upon revocation of supervised release. Id. at 460–61. In
doing so, however, the Vera court explicitly distinguished the phrase “less any
term of imprisonment” in § 3583(h) from the phrase “on any such revocation” at
the end of § 3583(e)(3). Id. at 462 n.2. This distinction between the phrases is
intuitive because the phrase “less any term of imprisonment” involves a

                                        4
     Case: 10-10553 Document: 00511341871 Page: 5 Date Filed: 01/06/2011



                                       No. 10-10553

quantity—time served in prison—whereas the phrase “on any such revocation”
refers to an action by the district court. Therefore, we conclude that Vera’s
interpretation of the phrase “any term of imprisonment” in § 3583(h) buttresses
our interpretation of the “on any such revocation” language at the end of
§ 3583(e)(3).
       The amendment history of § 3583(e)(3) also supports our reading of the
phrase “on any such revocation.”            Prior to 2003, § 3583(e)(3) stated that a
defendant “may not be required to serve more than” an enumerated number of
years in prison based on the class of the underlying offense.                      18 U.S.C.
§ 3583(e)(3) (2000). We interpreted this language as imposing an aggregate cap
on the amount of revocation imprisonment, noting that all other circuits to have
considered the issue, at that time, concurred. United States v. Jackson, 329 F.3d
406, 407 (5th Cir. 2003).2
       Congress amended the statute in 2003, so that § 3583(e)(3) now provides
that a defendant “may not be required to serve on any such revocation more
than” the relevant term of imprisonment for the underlying felony. PROTECT
Act, Pub. L. No. 108-21, § 101(1), 117 Stat. 650, 651 (2003) (amendment
italicized). The PROTECT Act made no other changes to § 3583(e)(3). Shabazz
would have us read the addition of this language as purely decorative.                       If
Congress had intended for courts to continue reading the language at the end of
§ 3583(e)(3) as an aggregate limit on revocation imprisonment it would have left
this portion of § 3583(e)(3) unaltered. Cf. Goodyear Atomic Corp. v. Miller, 486
U.S. 174, 184–85 (1988) (“We generally presume that Congress is knowledgeable



       2
          Our conclusion today that the phrase “on any such revocation” does not cap the
aggregate amount of revocation imprisonment is, likewise, in tune with all other circuits to
have considered the issue. See United States v. Epstein, 620 F.3d 76, 80 (2d Cir. 2010) (per
curiam); United States v. Knight, 580 F.3d 933, 937–38 (9th Cir. 2009); United States v. Lewis,
519 F.3d 822, 825 (8th Cir. 2008); United States v. Williams, 425 F.3d 987, 989 (11th Cir. 2005)
(per curiam); United States v. Tapia-Escalera, 356 F.3d 181, 188 (1st Cir. 2004).

                                               5
     Case: 10-10553 Document: 00511341871 Page: 6 Date Filed: 01/06/2011



                                        No. 10-10553

about existing law pertinent to the legislation it enacts.”). Therefore, we reject
Shabazz’s reading of § 3583(e)(3) as contrary to the amendment history of that
subsection.3
B. Shabazz’s Sentence
       Turning to Shabazz’s revocation sentence, we conclude that the district
court’s revocation sentence of 24 months’ imprisonment was proper. Shabazz
committed a Class D felony. Section 3583(e)(3) authorizes the district court to
impose up to two years’ revocation imprisonment for violating the conditions of
supervised release for such a felony.
                                   IV. CONCLUSION
       For the foregoing reasons, the judgment of the district court revoking
Shabazz’s supervised release and sentencing him to 24 months’ imprisonment
is AFFIRMED.




       3
          Shabazz also argues that our reading of § 3583(e)(3) unconstitutionally allows a
revoking court to punish a defendant with additional imprisonment for violating the conditions
of supervised release without the benefit of a trial and that our reading is contrary to the rule
of lenity. We addressed and rejected these precise arguments in Hampton, slip op. at 11–13.
Therefore, we do not address them here.

                                               6